TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00349-CV




      Susan Bowerman Barnes, John Bowerman, Mary Elizabeth Bowerman Durrant
                        and Patricia Bowerman, Appellants

                                                v.

                                Omega Home Builders, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 197,853-B, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORADUM OPINION


               Appellants Susan Bowerman Barnes, John Bowerman, Mary Elizabeth Bowerman

Durrant, and Patricia Bowerman filed an unopposed motion to dismiss their appeal advising that they

have settled the dispute with appellee and they no longer desire to pursue this appeal.

               The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).




                                              Jan P. Patterson, Justice

Before: Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellants’ Motion

Filed: October 16, 2003